  Case 2:19-md-02901-SFC ECF No. 84, PageID.3275 Filed 12/17/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

IN RE: FORD MOTOR CO. F-150
AND RANGER TRUCK FUEL                             Case No.: 19-md-02901
ECONOMY MARKETING AND
SALES PRACTICES LITIGATION                        Hon. Sean F. Cox
This Document Relates To: All Actions


                     SECOND STIPULATED ORDER ON
                   EXTENSION OF BRIEFING SCHEDULE

      The matter comes before the Court upon the following Stipulation of the

undersigned Parties, who state:

      Given the breadth and complexity of legal arguments and authorities

presented within Defendant’s Motion to Dismiss the First Amended Consolidated

Master Class Action Complaint Pursuant to Civil Procedure 12(B)(6) and 12(B)(1)

(ECF 82) (“MTD”), the extended page limits for briefing, and the Parties’

expectation that Plaintiffs’ response will be similarly extensive in scope, the Parties

stipulate and agree that good cause exists for an additional extension of the deadlines

applicable to Plaintiffs’ response and Defendant’s reply to ensure the merits of the

Parties’ arguments are fully and adequately presented to the Court.

      WHEREFORE, based upon the Parties’ stipulation and for good cause

shown, it is hereby ORDERED that the following dates shall govern:




                                          1
 Case 2:19-md-02901-SFC ECF No. 84, PageID.3276 Filed 12/17/20 Page 2 of 3




                        Activity                   New Date
       Plaintiffs’ Opposition to MTD          January 8, 2021
       Defendant’s Reply to Opposition to MTD February 22, 2021

     IT IS SO ORDERED.


Dated: December 17, 2020                s/Sean F. Cox
                                        Sean F. Cox
                                        U. S. District Judge




                                    2
 Case 2:19-md-02901-SFC ECF No. 84, PageID.3277 Filed 12/17/20 Page 3 of 3




STIPULATED AND AGREED TO BY:

By: /s/ E. Powell Miller                   Dated: December 15, 2020
E. Powell Miller (P39487)
THE MILLER LAW FIRM, P.C.
950 W. University Dr., Suite 300
Rochester, MI 48307
Tel: (248) 841-2200
epm@millerlawpc.com

Plaintiffs’ Interim Lead Counsel

By: /s/ Stephanie A. Douglas (w/consent)   Dated: December 15, 2020
Stephanie A. Douglas (P70272)
BUSH SEYFERTH PLLC
100 W. Big Beaver Rd., Ste. 400
Troy, MI 48084
(248) 822-7800
douglas@bsplaw.com

Attorneys for Defendant Ford Motor Company




                                       3
